Citation Nr: 0210250	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-20 386A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for lumbosacral strain.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of left shoulder strain.

5.  Entitlement to an increased (compensable) disability 
rating for a left foot spur.

6.  Entitlement to an increased (compensable) disability 
rating for onychomycosis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to October 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which granted service connection for 
a number of disabilities, including those listed on the title 
page, and assigned the noted evaluations effective as of 
October 9, 1997, the day following the veteran's  discharge 
from service.  The veteran timely appealed the evaluations 
assigned for the listed disabilities.

The veteran was scheduled for a personal hearing before a 
member of the Board sitting at the RO in February 2002, but 
he failed to appear.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by some limitation of motion and complaints of 
pain.

2.  The veteran's service-connected right knee disability is 
manifested by some limitation of motion and complaints of 
pain.

3.  The  veteran's service-connected lumbosacral spine 
disability is manifested by complaints of pain.  Range of 
motion has been described as "good".

4.  Flexion of the left arm was from 0-170 degrees on VA 
examination in December 1997.  No physical defects of the 
left shoulder have been identified on post-service physical 
examination.

5.  The veteran's service-connected left foot disability is 
manifested by subjective complaints of pain with no physical 
pathology currently identified.

6.  The veteran's onychomycosis involves only both great 
toes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024-5257 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024-5257 (2001).

3.  The criteria for an evaluation of 10 percent for service-
connected lumbosacral strain have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).

4.  The criteria for a compensable evaluation for service-
connected left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71, 
4.71a, Diagnostic Code 5201 (2001).

5.  The criteria for a compensable evaluation for service-
connected left foot disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5284 (2001).

6.  The criteria for a compensable evaluation for service-
connected onychomycosis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for several of his 
service-connected disabilities.    

In the interest of clarity, the Board will initially address 
matters relevant to all of the issues currently being 
decided.  The Board will then analyze each of the veteran's 
claims and render a decision.

Generally applicable law and regulation

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claims.

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The Board observes that the veteran was 
informed in the September 1999 Statement of the Case and in 
the March 2001 Supplemental Statement of the Case of the 
relevant law and regulations and the types of evidence that 
could be submitted by him in support of his claims.  

In a letter dated December 5, 2000, the RO informed the 
veteran concerning his responsibility and VA's concerning 
certain medical records pertaining to his service-connected 
left knee condition.  

(iii.)  Duty to assist

VA has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A].  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See Pub. L. No. 106-475, § 3(a) [now 
codified at 38 U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are the veteran's service medical records.  
Additionally, he has been accorded VA examinations in 
December 1997 and February 2001.  The Board believes that the 
record contains sufficient medical evidence with which it may 
render an informed decision on each of the issues currently 
being considered. 
The veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.

The veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues addressed in this decision has been consistent with 
the provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issues on appeal.  

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2001). Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.






CONTINUED ON NEXT PAGE


1.  Entitlement to an increased disability rating for 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.

Specific schedular criteria

The veteran is currently assigned separate 10 percent 
evaluations for his service-connected right and left knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-
5257 (2001).  

Diagnostic Code 5024 involves tenosynovitis.  A note under 
Diagnostic Code 5024 specifies that the diseases evaluated 
under Diagnostic Codes 5013 through 5024 (except gout) will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 applies to degenerative arthritis and is only applied 
where the limitation of motion is noncompensable under the 
diagnostic code(s) pertinent to the specific joint or joints 
involved.  This code provides that when limitation of motion 
is noncompensable, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003. For the purposes of rating disability from arthritis, 
the knee is considered to be a major joint.  38 C.F.R. § 
4.45(f) (2001).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight impairment of the knee, such as involving 
recurrent subluxation or lateral instability; a 20 percent 
evaluation is warranted for moderate impairment of the knee; 
and a 30 percent evaluation is warranted for severe 
impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Words such as "slight", mild" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2001).  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg. Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5260. Limitation of extension of the 
leg is rated 50 percent at 45 degrees; 40 percent at 30 
degrees; 30 percent at 20 degrees; 20 percent at 15 degrees; 
10 percent at 10 degrees; and non compensable at 5 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 38 C.F.R. 
§ 4.71, Plate II, which reflects that normal flexion and 
extension of a knee is from 0 to 140 degrees.

Analysis

Schedular rating

According to the September 1998 rating decision, the 
veteran's right and left knee disabilities are each evaluated 
as 10 percent disabling under Diagnostic Code 5024 because 
there is painful or limited motion of a major joint [i.e., 
the knee; 
see 38 C.F.R. § 4.45(f) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5003].  To warrant a rating in excess of 10 percent for 
either knee, there would need to be evidence of moderate 
impairment of the knee under Diagnostic Code 5257 or of 
sufficient limitation of flexion or extension of either leg 
under Diagnostic Codes 5260 or 5261.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The veteran underwent surgery of both knees in 
service.  According to a July 1997 Medical Board report, the 
veteran had bilateral patellofemoral pain and patellar 
tendonitis.  It was noted on his discharge medical 
examination report in August 1997 that he had chronic 
bilateral knee pain, although physical examination of the 
knees was noted to be normal.

The veteran complained on VA examination in December 1997 of 
constant, sharp knee pain, with episodes of instability and 
giving way.  Physical examination of the veteran's knees 
revealed bilateral tenderness.  It was noted that the 
veteran's gait was coordinated, without any evidence of a 
limp.  There was no edema, increased warmth, or instability.  
Range of motion of the right knee was from 0-110 degrees with 
pain at 110 degrees; motion of the left knee was from 0-140 
degrees.  It was noted that X-rays of the knees did not show 
any bony abnormalities.  The impression was bilateral knee 
arthralgia.

The veteran complained on VA examination in February 2001 of 
constant, sharp bilateral knee pain, with fatigue, lack of 
endurance and occasional giving out.  Physical examination 
did not show any objective evidence of painful motion, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of movement in either knee.  It was 
noted that the veteran's gait was marked by a limp that was 
physiologically out of proportion to knee or foot problems.  
There was no callosities, breakdown, or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  Right 
knee flexion was from 0-115 degrees of active motion and to 
125 degrees on passive motion; left knee motion was from 0-
125 degrees of active motion and to 130 degrees of passive 
motion.  There was a subjective complaint of pain at 110 
degrees.  There was no knee instability.  X-rays of the knees 
showed narrowing of the lateral compartment but no spurs and 
a small separate ossicle consistent with the tibial 
tuberosity on the right; there was no bony abnormality on the 
left.  The diagnostic impression was patellofemoral syndrome 
of the knees that had been surgically corrected.

The above evidence does not show any recurrent subluxation or 
lateral instability of either knee.  A disability rating in 
excess of 10 percent is accordingly not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Ranges of motion of 
each knee, which has been from 0 to at least 110 degrees on 
either side, is greater than that required for a rating in 
excess of 10 percent for either knee under Diagnostic Codes 
5260 or 5261.  Consequently, an evaluation in excess of 10 
percent is not warranted for either knee under the applicable 
diagnostic codes.

In short, based on the physical examination findings, the 
Board is unable to assign a schedular disability rating in 
excess of the currently assigned 10 percent for either knee.

DeLuca considerations

With respect to the applicability of DeLuca to this case, the 
Board initially observes that DeLuca does not apply when the 
veteran's disability rating is predicated on a code that does 
not involve limitation of motion, such as Diagnostic Code 
5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
veteran's bilateral knee disabilities are rated under 
Diagnostic Code 5024 for limitation of motion and could be 
rated under Diagnostic Codes 5260 or 5261 if limitation of 
knee motion was severe enough.  The Board has therefore 
reviewed the evidence in order to determine whether the 
veteran's knees, or either of them, could be assigned an 
additional disability rating under 38 C.F.R. §§ 4.40 and 
4.45.  

Despite the veteran's complaints of fatigue and lack of 
endurance on examination in February 2001, physical 
examination at that time did not show any evidence of 
functional impairment.  As noted above, there was no 
objective evidence of painful motion, incoordination, 
weakness or the like either knee.  Additionally, the examiner 
concluded that, during a flare-up or following repetitive 
use, there was no apparent way in which the veteran would be 
additionally limited.  Consequently, the Board finds that 
neither service-connected knee disability causes additional 
functional impairment warranting an increased evaluation 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.


3.  Entitlement to an increased (compensable) disability 
rating for lumbosacral strain.

Specific schedular criteria

The veteran seeks entitlement to an increased disability 
rating for his service-connected lumbosacral strain, which is 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) [lumbosacral 
strain].  Under this provision, a 10 percent rating is 
warranted where there is characteristic pain on motion; a 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position. A 40 percent rating, the 
highest available rating under Diagnostic Code 5295, requires 
a severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.    

In every instance where the VA rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2001).

Analysis

Schedular rating

Review of the evidence of record shows that the veteran has 
complained of low back pain since service.  Chronic low back 
pain was noted on the veteran's August 1997 discharge medical 
examination report.  When examined by VA in December 1997, 
there was some tenderness in the L5 spinous process and 
paravertebral muscles, greater on the right.  Range of motion 
of the lumbar spine included 65 degrees of forward flexion, 
25 degrees of backward extension, and 30 degrees of bilateral 
lateral bending, and full rotation.  The examiner's 
impression was of lumbosacral strain with evidence of 
tenderness at L5 and good range of motion, with no decrease 
in neurologic or sensory function.

In essence, the medical evidence indicates that the veteran's 
service-connected lumbosacral strain is manifested by some 
loss of motion, although range of motion has been described 
by the VA examiner as "good", and complaints of pain.  There 
is no evidence of low back muscle spasm on extreme forward 
bending and no evidence of  unilateral loss of lateral spine 
motion in a standing position.  Further, it is clear than 
none of the criteria for the assignment of a 40 percent 
disability rating are here present.  

Based on the objective medical evidence of record, the Board 
concludes that the veteran is entitled to a 10 percent 
evaluation and no more for his service connected low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  The symptoms and physical findings, indeed, 
precisely match those which call for the assignment of a 10 
percent rating under Diagnostic Code 5295. 

DeLuca considerations

As noted above, the veteran is being assigned a 10 percent 
evaluation for low back disability due to limitation of 
motion.  While the veteran reports experiencing low back 
pain, examination in February 2001 found only minimal 
tenderness, good range of motion, and no decrease in 
neurologic function.  Moreover, there is no evidence 
demonstrating the presence of functional loss in the lower 
back due to pain, weakness, incoordination or the like.  As 
noted by the Board immediately above, the currently assigned 
10 percent disability rating precisely contemplates the 
veteran's low back symptomatology.  The Board therefore finds 
that the preponderance of the evidence is against assigning 
an evaluation in excess of 10 percent for low back disability 
based on the provisions of 38 C.F.R. §§ 4.40 and 4.45.

4.  Entitlement to an increased (compensable) disability 
rating for left shoulder disability.

Specific schedular criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected left (minor) shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001) 
[limitation of motion of arm].  He is right handed.  See 
38 C.F.R. § 4.69 (2001).

Under Diagnostic Code 5201, limitation of motion of the minor 
extremity midway between the side and shoulder level or at 
the shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the minor extremity to 25 degrees 
from the side warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  
As discussed above, if the requirements for a compensable 
disability evaluation are not met, a noncompensable 
disability rating is assigned.  See 38 C.F.R. § 4.31.

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2001).

Analysis

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected left shoulder disability, the Board has 
determined that the most appropriate diagnostic code is the 
currently assigned Diagnostic Code 5201.  The remaining 
shoulder codes involve demonstrated physical pathology, such 
as deformity, dislocation or malunion of the shoulder, which 
is not present in this case.  The veteran indicated on VA 
examination in December 1997 that he had dislocated his left 
shoulder exercising in 1990 and in 1993 but had not had any 
episodes of dislocation since 1993.  

Schedular rating

Review of the evidence of record shows that although 
degenerative joint disease of the acromioclavicular joint was 
diagnosed in March 1994, the veteran's upper extremities were 
noted to be normal on discharge medical examination in August 
1997.  When examined by VA in December 1997, there was 
tenderness of the acromioclavicular joint with no defect; 
flexion of the left shoulder was from 0-170 degrees, with 
external rotation from 0-80 degrees and internal rotation 
from 0-90 degrees.  It was noted that X-rays of the left 
shoulder did not show any abnormality.

Since a compensable evaluation for limitation of motion of 
the minor extremity requires limitation of motion to midway 
between the side and shoulder level or at the shoulder level, 
and flexion of the left shoulder in December 1997 was to 
170 degrees, which is far better than the 90 degrees at 
shoulder level, a compensable evaluation is not warranted for 
service-connected left shoulder disability.  See 38 C.F.R. 
§ 4.31.

Esteban considerations

In April 2002, the veteran's accredited representative 
contended on his behalf that he should be given separate 
evaluations for left shoulder strain and for degenerative 
joint disease of the left shoulder in accordance with the 
holding in Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
[evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.]  

After considering the veteran's contention in light of the 
medical evidence of record,  the Board finds that separate 
ratings for the veteran's service-connected left shoulder 
disability are not warranted because the recent medical 
evidence does not indicate that degenerative joint disease of 
the left shoulder in fact exists.  Although degenerative 
changes of the left shoulder were supposedly identified in 
1994, this has not been verified subsequently.  The veteran's 
discharge examination was pertinently normal, and the VA 
examination in December 1997 indicated that that X-rays of 
the left shoulder did not show any abnormality.  There is no 
other evidence which is suggestive of the presence of 
degenerative joint disease of the left shoulder.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against the veteran on this point.  In the 
absence of a current disability manifested by arthritis, the 
Board declines to order a separate disability rating 
therefor.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353, 1356 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

DeLuca considerations

In December 1997, the veteran complained of intermittent 
sharp pain in the left shoulder.  Physical examination, 
however, did not show any defect, and the veteran had almost 
normal motion in the left shoulder.  There is no evidence 
demonstrating the presence of any functional loss in the left 
shoulder due to pain, weakness, incoordination or the like.  
Consequently, the Board therefore finds that the 
preponderance of the evidence is against assigning a 
compensable evaluation for the veteran's service-connected 
left shoulder disability based on the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.


5.  Entitlement to an increased (compensable) disability 
rating for left foot disability.

Factual background

Service medical records for September 1992 reveal a left foot 
injury; a contusion was diagnosed.  X-rays of the left foot 
in September 1992 do not show any bony abnormality.    

On general medical examination by VA in December 1997, the 
veteran said that he had difficulty bearing weight on the 
left foot and that he used a cushioning insole in his shoes.  
The diagnosis was left foot spur with evidence of plantar 
surface heel tenderness, good range of motion at the ankle, 
and no evidence of edema, warmth, ulceration, or breakdown of 
the left plantar surface.

In September 1998, service connection was granted for left 
foot spur and a noncompensable disability rating was 
assigned. 

The veteran complained on VA orthopedic examination in 
February 2001 of pain in his left arch and heel, with 
stiffness, swelling, redness, and heat.  He stated that his 
feet and ankles did not give way or lock, but they did 
fatigue and have lack of endurance.  He noted periods of 
flare-up in his foot symptoms that increase his pain to the 
point that he needs to use a walking stick.  On examination, 
however, the veteran's feet were anatomically normal.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement in the left foot.  Additionally, there 
were no callosities, breakdown, or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  No bony 
abnormality was seen on X-rays of the feet in February 2001.  
The examiner's pertinent diagnostic impression was that there 
was no abnormality of the feet and the veteran's pain was as 
likely as not due to a sensory peripheral neuropathy.

Specific schedular criteria

Since a foot spur is not specifically listed in the rating 
schedule, the RO determined the veteran's left foot spur to 
be analogous to a foot injury under 38 C.F.R. §  4.71a, 
Diagnostic Code 5284.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent rating, a moderately severe foot disability 
warrants a 20 percent rating, and a severe foot injury will 
be assigned a 30 percent rating.  With actual loss of use of 
the foot, a 40 percent rating will be assigned.  When the 
requirements for a compensable evaluation are not met, a zero 
percent evaluation is assigned under 38 C.F.R. § 4.31.

Analysis

Schedular rating

The medical evidence, which has been described by the Board 
above, indicates that there is currently no identifiable left 
foot disability.  Since the medical evidence does not show 
any objective impairment of the left foot due to service-
connected disability, a compensable evaluation is not 
warranted for service-connected left foot disability under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.31 (2001).

DeLuca considerations

The veteran has voiced subjective complaints concerning such 
symptoms as foot pain and fatigue.  However, it was noted by 
the examining physician after the VA physical examination in 
February 2001 that there was no objective evidence of painful 
motion and weakness of the left foot.  The Board places 
greater weight on the objective examination report than it 
does on the veteran's subjective complaints made to a VA 
examiner in connection with his claim for monetary benefits.  
The Board observes in passing that it appears that the 
veteran has not sought medical treatment for the foot since 
service.  Although the Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. 
App. 341, 345 (1999). 

Accordingly, the Board finds that the medical and other 
evidence of record does not support a compensable evaluation 
for the left foot disability under DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.

6.  Entitlement to an increased (compensable) disability 
rating for onychomycosis.

Specific schedular criteria

The veteran's service-connected onychomycosis is evaluated as 
analogous to eczema under 38 C.F.R. § 4.20 [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  The disability is 
currently assigned a noncompensable evaluation under § 4.118, 
Diagnostic Code 7806.

According to Diagnostic Code 7806, a 50 percent evaluation is 
assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when it 
is exceptionally repugnant.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned.  
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating is assigned.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.




Analysis

To warrant a compensable evaluation under the relevant 
diagnostic code, there needs to be some manifestation of the 
disability, such as exfoliation, exudation, or itching, 
involving an exposed surface or extensive area.  

It was noted in the report of the VA medical examination in 
December 1997 that the veteran's onychomycosis involves the 
great toes, which is neither an exposed surface, since the 
veteran would normally wear shoes that would cover it, nor an 
extensive area, since the onychomycosis involves just the 
great toenails.  There is no evidence to the contrary.

Because the veteran's onychomycosis involves a only the great 
toes, which is a nonexposed surface and small area, a 
noncompensable evaluation is warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  An increased disability 
rating is accordingly denied.

Fenderson considerations

As discussed above, since this case involves the appeal of an 
initially-assigned disability rating, Fenderson v. West, 12 
Vet. App. 119 (1999) applies. Accordingly, in evaluating the 
veteran's disabilities, the Board is obligated to consider 
the concept of "staging" assigned disability ratings, that is 
awarding separate percentage evaluations for separate periods 
based on the facts found during the appeal period.
In this case, as noted above, all of the assigned disability 
ratings are effective as of October 9, 1997, which is the day 
after the veteran left naval service.  See 38 C.F.R. § 3.400 
(2001). 

After having considered the matter, the Board is of the 
opinion that all of the service-connected disabilities which 
have been evaluated in this decision have remained 
substantially unchanged since the veteran left military 
service.  The veteran has evidently not sought treatment for 
most of his disabilities since service, and there is no 
evidence that the disabilities were appreciably better or 
worse during the period after October 9, 1997.  In 
particular, there appears to have been little if any change 
in the level of severity of the disabilities noted in the 
examination reports.    

The one possible exception is the veteran's left knee.  There 
is some indication of record, chiefly in the veteran's own 
statements, that there may have been surgery performed on 
left knee in October 2000.  However, a temporary total rating 
under 38 C.F.R. § 4.30 was denied in an unappealed March 2001 
RO rating decision because the veteran did not furnish 
specific information concerning the surgery, as requested by 
the RO.  A review of the evidence confirms that there has 
been virtually no information provided by the veteran 
concerning treatment of the left knee in October 2000, 
despite a specific request from the RO in December 2000.

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the absence of specific evidence indicating an increase in 
left knee pathology (as opposed to treatment therefor), the 
Board declines to assign a disability rating in excess of 10 
percent for any time after October 9, 1997.
 
With respect to the back disability, the rating for which, as 
discussed above, is being increased by the Board, the Board 
believes that the 10 percent rating to be assigned for the 
veteran's service-connected residuals of lumbosacral strain 
should be assigned as of October 9, 1997, since compensable 
back pathology was present at that time.  As discussed in 
some detail above, chronic low back pain was noted on the 
veteran's August 1997 discharge medical examination report 
and thereafter.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee disability is denied.

Entitlement to a 10 percent evaluation for lumbosacral strain 
is granted, effective October 9, 1997, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for left shoulder 
disability is denied.

Entitlement to a compensable evaluation for left foot 
disability is denied.

Entitlement to a compensable evaluation for onychomycosis is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

